         Case 2:20-cv-03539-CMR Document 21 Filed 09/08/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUITICALS
                                                     MDL 2724
PRICING ANTITRUST LITIGATION
                                                     16-MD-2724

                                                     HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:
                                                     2:20-cv-03539-CMR
State of Connecticut, et al v. Sandoz, Inc., et al


                  JOINT STIPULATION TO WAIVE SERVICE
          AND EXTEND THE DEADLINE FOR DEFENDANTS TO RESPOND
                 TO THE STATES’ JUNE 10, 2020 COMPLAINT

       WHEREAS, the States of Connecticut; Alabama; Alaska; Arizona; Arkansas; Colorado;

District of Columbia; Delaware; Florida; Georgia; Territory of Guam; Hawaii; Idaho; Illinois;

Indiana; Iowa; Kansas; Kentucky; Louisiana; Maine; Maryland; Massachusetts; Michigan;

Minnesota; Mississippi; Missouri; Montana; Nebraska; Nevada; New Hampshire; New Jersey;

New Mexico; New York; North Carolina; North Dakota; Northern Mariana Islands; Ohio;

Oklahoma; Oregon; Pennsylvania; Puerto Rico; Rhode Island; South Carolina; Tennessee; Utah;

U.S. Virgin Islands; Vermont; Virginia; Washington; West Virginia; and Wisconsin

(collectively the “States”) filed a Complaint on June 10, 2020, in State of Connecticut, et al v.

Sandoz, Inc., et al (the “June 10, 2020 Complaint”), Case No. 3:20-cv-00802-SRU (D. Conn.),

which was transferred by the United States Judicial Panel on Multidistrict Litigation on July 20,

2020 to the Eastern District of Pennsylvania, assigned Case No. 2:20-cv-03539-CMR, and

centralized for pretrial proceedings as part of In re Generic Pharmaceuticals Pricing Antitrust

Litigation, Case No. 16-md-2724-CMR, MDL No. 2724;

       WHEREAS, Defendants Actavis Elizabeth LLC; Actavis Holdco Us, Inc.; Actavis

Pharma, Inc.; Amneal Pharmaceuticals, Inc.; Amneal Pharmaceuticals, LLC; Ara Aprahamian;
                Case 2:20-cv-03539-CMR Document 21 Filed 09/08/20 Page 2 of 3




    Armando Kellum; Aurobindo Pharma U.S.A., Inc.; Bausch Health Americas, Inc.; Bausch

    Health Us, LLC; Douglas Boothe; Erika Vogel-Baylor; Fougera Pharmaceuticals Inc.; G&W

    Laboratories, Inc.; Glenmark Pharmaceuticals Inc., USA; Greenstone LLC; James (Jim) Grauso;

    John Wesolowski; Kurt Orlofski; Lannett Company, Inc.; Lupin Pharmaceuticals, Inc.;

    Mallinckrodt Inc.; Mallinckrodt LLC 1 ; Michael Perfetto; Mitchell Blashinsky; Mylan Inc.;

    Mylan Pharmaceuticals Inc.; Perrigo New York, Inc.; Pfizer Inc.; Sandoz Inc.; Sun

    Pharmaceutical Industries, Inc.; Taro Pharmaceuticals USA, Inc.; Teligent, Inc.; Walter

    Kaczmarek; Wockhardt USA LLC (collectively, “Stipulating Defendants”) have agreed to

    waive service of the Complaint and the parties have reached an agreement to extend the time

    within which the Stipulating Defendants must move against, answer, or otherwise respond to the

    States’ June 10, 2020 Complaint;

           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the

    undersigned counsel, on behalf of their respective clients, as follows:

           1.       The Stipulating Defendants waive service of the States’ June 10, 2020 Complaint

    and Summonses pursuant to Federal Rule of Civil Procedure 4(d), and this Stipulation shall be

    deemed proof of that waiver pursuant to Federal Rule of Civil Procedure 4(d)(4).

           2.       In exchange for their agreement to waive service, the deadline for the Stipulating

    Defendants to move, answer, or otherwise respond to the States’ June 10, 2020 Complaint is

    ADJOURNED until such time as the Court may provide for such response in the Case

    Management Plan and Order entered as a result of ongoing discussions among the Court, the

    Special Master, and the parties.




1
    Mallinckrodt plc is not a Stipulating Defendant.

                                                       2
            Case 2:20-cv-03539-CMR Document 21 Filed 09/08/20 Page 3 of 3




       3.       This Stipulation does not constitute a waiver by Stipulating Defendants of any

defense, including but not limited to those defenses provided under Federal Rule of Civil

Procedure 12.

       IT IS SO STIPULATED.

Dated: September 8, 2020                           Respectfully submitted,

/s/ Laura J. Martella                              /s/ W. Joseph Nielsen
Laura J. Martella                                  W. Joseph Nielsen
Assistant Attorney General                         Assistant Attorney General
165 Capitol Avenue                                 165 Capitol Avenue
Hartford, CT 06106                                 Hartford, CT 06106
Telephone: (860) 808-5224                          Telephone: (860) 808-5040
Fax: (860) 808-5033                                Fax: (860) 808-5033
Laura.Martella@ct.gov                              Joseph.nielsen@ct.gov

Counsel for the State of Connecticut               Liaison Counsel for the States

/s/ Jan P. Levine                                  /s/ Sheron Korpus
Jan P. Levine                                      Sheron Korpus
TROUTMAN PEPPER                                    KASOWITZ BENSON TORRES LLP
3000 Two Logan Square                              1633 Broadway
Philadelphia, PA 19103-2799                        New York, NY 10019
Tel: (215) 981-4000                                Tel: (212) 506-1700
Fax: (215) 981-4750                                Fax: (212) 506-1800
jan.levine@troutman.com                            skorpus@kasowitz.com

/s/ Sarah F. Kirkpatrick                           /s/ Chul Pak
Sarah F. Kirkpatrick                               Chul Pak
WILLIAMS & CONNOLLY, LLC                           WILSON SONSINI GOODRICH & ROSATI
725 Twelfth Street, N.W.                           P.C.
Washington, DC 20005                               1301 Avenue of the Americas, 40th Flr.
Tel: (202) 434-5958                                New York, NY 10019
skirkpatrick@wc.com                                Tel: (212) 999-5800
                                                   Fax: (212) 999-5899
 /s/ Devora W. Allon                               cpak@wsgr.com
Devora W. Allon, P.C.
KIRKLAND & ELLIS LLP                               Defendants’ Liaison Counsel
601 Lexington Avenue
New York, NY 10022
Tel: (212) 909-3344
Fax: (212) 446-6460
devora.allon@kirkland.com


                                               3
